JOHN R. GIBSON, J., delivered the opinion of the court, in which DAVID A. NELSON, J., joined. CLAY, J. (pp. 815-27), delivered a separate dissenting ■ opinion.
OPINION
JOHN R. GIBSON, Circuit Judge.
In this 42 U.S.C. § 1983 action, plaintiffs Maurice Houston and Jerome Perkins appeal the district court’s1 grant of summary judgment in favor of Clark County Deputy Sheriffs George R. Schutte, Jr., and Kenneth A. Hopper, and Ohio Highway Patrol Troopers Christopher M. Dickens and Steven M. Click.2 Houston and Perkins alleged that the officers violated their Fourth Amendment rights by stopping their car and detaining them without adequate justification.3 Because we conclude that the officers did not violate Houston’s and Perkins’s Fourth Amendment rights, we affirm the judgment of the district court.
I.
We view the facts in the light most favorable to Houston and Perkins, the parties against whom summary judgment was granted. See Bush v. Dictaphone Corp., 161 F.3d 363, 368 (6th Cir.1998). At about 2:00 a.m. on May 27, 1995, Deputy Schutte was dispatched to Chuck’s Rock-N-Ranch in Springfield, Ohio, on a theft call. Shortly after Deputy Schutte reached Chuck’s and started to investigate, Deputy Hopper arrived to assist him. Deputies Schutte and Hopper conducted a brief investigation.
As the deputies started to leave Chuck’s, and as the bar was closing for the night, numerous fights broke out in the bar’s parking lot. When the deputies tried to break up the fights, the crowd attacked them with rocks and bottles. In the midst of this clamor, Deputies Schutte and Hopper heard a thudding or popping noise which they believed to be gunfire, and both heard a voice exclaim, “He’s been shot.” Deputy Schutte soon noticed an individual — later found to be a security guard— lying on the ground near him. The security guard was bleeding profusely from the head, and Deputy Schutte believed that he had been shot and was likely dead.; Nearby, Deputy Schutte saw someone get into a car that left the scene and sped off on Columbus Road toward Burnett Road. Deputy Schutte suspected that the victim had been shot by the individual who entered the car that sped off from the scene. Meanwhile, Deputy Hopper could not find Deputy Schutte and believed that his partner may have been shot. He radioed this information to the dispatcher and requested further assistance.
Soon thereafter, Deputy Hopper approached his cruiser and heard a radio message from Deputy Schutte that someone had been shot and that a suspect was leaving the scene in a car headed toward Burnett Road. Deputy Hopper entered his car and also headed toward Burnett Road. Deputy Schutte’s description of the suspect’s car was sketchy at best. Due to the time of night, the frantic situation outside the bar, and dust that blew up from the *812ground as a result of the general disorder in the parking lot, Deputy Schutte was unable to identify the suspect’s car’s make, model, color, license plate, or its passengers. Instead, Deputy Schutte could only notice the shape of the car’s taillights as the car sped away. As Deputy Hopper passed Deputy Schutte, the latter radioed the number of cars between Deputy Hopper’s vehicle and the suspect’s.
Deputy Hopper, however, misunderstood Deputy Schutte’s method of identifying the suspect’s vehicle. Deputy Hopper thought that Deputy Schutte was talking about the number of vehicles between the suspect’s car and the intersection at Columbus and Burnett Road, instead of the number, of vehicles between Deputy Hopper and the suspect’s vehicle. He stopped the “marked” vehicle after it turned left onto Burnett Road. That vehicle was occupied by the plaintiffs, Houston and Perkins, who had indeed left Chuck’s minutes earlier. Deputy Hopper drew his gun and ordered Houston and his passenger, Perkins, to throw the car’s keys out the window and to get out of the car.
About this time, Troopers Dickens and Click arrived to assist Deputy Hopper. While en route to Chuck’s to help quell the disturbance there, the troopers had heard a message over their radio that a police officer had been shot at the bar. They soon heard a subsequent message that the “suspects” in the shooting had been stopped on Burnett Road. Troopers Dickens and Click saw Deputy Hopper ordering Houston and Perkins out of the car, and they lent their assistance — believing that the men were suspects in the shooting of a police officer. Houston and Perkins at first failed to comply with Deputy Hopper’s orders to throw out the keys and get out of the car. When Trooper Dickens arrived at the scene, he alighted from his cruiser, drew his gun, and aimed it at Perkins. Meanwhile, Trooper Click drew his shotgun and aimed it at Perkins. Houston threw the keys out of the car, and both men got out of the car and lay on the ground as they were ordered. They were both handcuffed and placed in the cruisers. Once Houston and Perkins were secured, Trooper Dickens left the scene and headed for Chuck’s. Deputy Hopper explained to Houston and Perkins that there had been a shooting at Chuck’s, and he asked permission to search Houston’s car. When asked, Houston denied that he had a gun. He consented to a search of the car, and the officers did not find any weapons.
Back at Chuck’s, meanwhile, Deputy Schutte and others searched the scene for casings and a weapon. They found none, but located a broken bottle near where the security guard had been lying before he was taken to a hospital. The officers at Chuck’s therefore inferred that no one had been shot, but that the victim had been hit by a bottle. When Deputy Hopper radioed Deputy Schutte in order to get a description of the suspect who had fled in the car, Deputy Schutte told him that he could not describe the suspect and that a shooting likely never occurred. Nevertheless, Deputy Hopper still suspected that Houston and Perkins were involved in the assault on the security guard. Deputy Hopper continued to question Houston and Perkins, who denied any involvement. No further evidence implicated the two men, and Deputy Hopper released them. Houston and Perkins estimated the length of the detention as about one hour, although the Highway Dispatch logs show that thirty-three minutes elapsed between the time of the “shots fired” call to the time of clearing the scene at Burnett Road.
Houston and Perkins sued the officers under 42 U.S.C. § 1983, alleging that both the stop of their vehicle and their subsequent detention violated the Fourth Amendment. Specifically, they alleged that the initial stop of their ear was not supported by any reasonable suspicion that Houston and Perkins had committed a crime. Further, they charged that the officers’ detention of them — including the use of weapons and handcuffs — transformed the investigative stop into an ar*813rest that was not supported by probable cause. The district court rejected both of these arguments, holding that the officers had reasonable suspicion to stop Houston’s vehicle and that the subsequent investigation did not ripen into an arrest. In the alternative, the district court absolved the defendants of liability on the basis of qualified immunity. This appeal followed.
II.
On appeal, Houston and Perkins essentially reiterate the arguments they made below. They first take issue with the stop of their vehicle. Even if the officers reasonably believed that a crime occurred, it is argued, the officers had no reason to suspect that Houston and Perkins had committed it. Because Deputy Schutte radioed Deputy Hopper before troubling to interview any eyewitnesses in the parking lot, saw another cay leave Chuck’s at the same time as the suspect’s car, was never certain that he had heard gunfire, and used an inherently unreliable method to identify and keep track of the suspect’s car, the entire stop was based on mere speculation. We are not persuaded.
Police may briefly stop an individual for investigation if they have a “reasonable suspicion” that the individual has committed a crime. United States v. Palomino, 100 F.3d 446, 449 (6th Cir.1996). The same Fourth Amendment test applies to vehicle stops. See Delaware v. Prouse, 440 U.S. 648, 663, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979); Palomino, 100 F.3d at 449. “Reasonable suspicion” is more than an ill-defined hunch; it must be based upon “a particularized and objective basis for suspecting the particular person ... of criminal activity.” United States v. Cortez, 449 U.S. 411, 417-18, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981). It requires “specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant” an investigatory stop. Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); United States v. Erwin, 155 F.3d 818, 822 (6th Cir.1998), cert. denied, — U.S. -, 119 S.Ct. 906, 142 L.Ed.2d 904 (1999). The standard outlined in Terry and its progeny is not onerous. The requisite level of suspicion “is considerably less than proof of wrongdoing by a preponderance of the evidence.” United States v. Sokolow, 490 U.S. 1, 7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989); McPherson v. Kelsey, 125 F.3d 989, 993 (6th Cir.1997), cert. denied, — U.S. -, 118 S.Ct. 1370, 140 L.Ed.2d 518 (1998). Moreover, reasonable suspicion can arise from evidence that is less reliable than what might be required to show probable cause. Alabama v. White, 496 U.S. 325, 330, 110 S.Ct. 2412, 110 L.Ed.2d 301 (1990); McPherson, 125 F.3d at 993. Based upon our assessment of the “totality of the circumstances,” we review de novo the question of whether such reasonable suspicion existed. United States v. Avery, 137 F.3d 343, 348, 350 (6th Cir.1997). We conclude that it did.
Viewing the totality of the circumstances, we are convinced that all four officers reasonably believed that a crime occurred at Chuck’s and possessed a reasonable suspicion (to be sure, a mistaken one) that the occupants of Houston’s car were involved in that crime. Turning first to Deputy Schutte, he observed and was assaulted in an uprising at Chuck’s, heard a sound that resembled gunfire, heard a voice exclaim, “He’s been shot,” observed a victim bleeding profusely from the head, noticed a passenger enter a car next to the victim, watched the same car speeding away from the bar’s parking lot, and identified the vehicle as best he could under hurried and otherwise difficult circumstances. These “specific and articulable facts,” along with rational inferences therefrom, linked the crime at Chuck’s to the vehicle that Deputy Schutte identified. Police officers are “regularly forced to make critical decisions under extreme pressure,” Pray v. City of Sandusky, 49 F.3d 1154, 1159 (6th Cir.1995) (citation omitted). Had Deputy Schutte conducted a more prolonged investigation in the bar’s *814parking lot-rather than sending a radio message to his partner that the suspects were driving away-the most promising lead in the investigation of a serious felony could have quickly evaporated.
Likewise, Deputy Hopper’s actions were premised upon a reasonable suspicion that the occupants of Houston’s car were involved in a shooting at Chuck’s. Deputy Hopper witnessed the uprising outside Chuck’s that night, heard a sound that he believed was gunfire, and heard a shout that someone had been shot. He reasonably believed his partner’s radio message to the effect that suspects in the crime were driving away from Chuck’s toward Burnett Road. See McPherson, 125 F.3d at 993-94 (officer may formulate reasonable suspicion based on information obtained from fellow officers). Deputy Hopper merely misunderstood his partner’s car-counting method. Despite the unfortunate consequences of Deputy Hopper’s mistake, we do not think that the mistake itself is of constitutional dimension. See United States v. Shareef, 100 F.3d 1491, 1505-06 (10th Cir.1996) (mistaken premise can justify Terry stop if officer acted reasonably upon it). Further, we do not believe that car-counting itself is so inherently unreliable as to preclude the possibility that the deputies reasonably suspected the car’s occupants of a crime. Deputy Hopper stopped Houston’s car not because of a hunch, but rather based on “reasonable and articulable facts” (and inferences drawn reasonably but incorrectly therefrom) regarding the car’s relative position among others on the same road.
As we have observed, Houston and Perkins do not seek reversal of the judgment in favor of Troopers Click and Dickens. On numerous occasions in their briefs, however, they attack the legality of the troopers’ conduct, but in view of the relief they seek on this appeal, we need not discuss the conduct of Troopers Click and Dickens in detail. We are convinced, however, that their participation in the series of events did not violate the Constitution.
III.
We also reject the appellants’ argument that the investigative stop ripened into an arrest that required probable cause that Houston and Perkins had committed a crime. Houston and Perkins contend that an arrest occurred, pointing to the use of weapons and handcuffs as well as their forced placement into police cruisers. In addition, they argue that the total length of the detention exceeded that of an investigative stop, that the detention wrongfully extended some twenty minutes beyond the time that the officers surmised that no shooting had occurred at Chuck’s, and that the two should have been released when the officers determined that they had no weapons. Again, we are not convinced.
An investigative Terry stop may indeed ripen into an arrest through the passage of time or the use of force. See United States v. Sharpe, 470 U.S. 675, 685-86, 105 S.Ct. 1568, 84 L.Ed.2d 605 (1985); Centanni v. Eight Unknown Officers, 15 F.3d 587, 590 (6th Cir.), cert. denied, 512 U.S. 1236, 114 S.Ct. 2740, 129 L.Ed.2d 860 (1994). When this occurs, the continued detention of suspects must be based upon probable cause. United States v. Avery, 137 F.3d 343, 349 (6th Cir.1997). Although there is no bright line that distinguishes an investigative stop from a de facto arrest, Florida v. Royer, 460 U.S. 491, 506, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983); Centanni, 15 F.3d at 590, the length and manner of an investigative stop should be reasonably related to the basis for the initial intrusion. United States v. Palomino, 100 F.3d 446, 449 (6th Cir.1996).
Under these standards, we see no Fourth Amendment violation in the conduct of Deputy Hopper and Troopers Click and Dickens. Specifically, when police officers reasonably fear that suspects are armed and dangerous, they may order the suspects out of a car and may draw their weapons when those steps are “reasonably *815necessary for the protection of the officers.” United States v. Garza, 10 F.3d 1241, 1246 (6th Cir.1993). Further, detention in a police cruiser does not automatically transform a Terry stop into an arrest. See, e.g., United States v. Critton, 43 F.3d 1089, 1092-94 (6th Cir.), cert. denied, 514 U.S. 1121, 115 S.Ct. 1987, 131 L.Ed.2d 873 (1995), 514 U.S. 1129, 115 S.Ct. 2004, 131 L.Ed.2d 1004 (1995). Nor does the use of handcuffs exceed the bounds of a Terry stop, so long as the circumstances warrant that precaution. We have so held in two unpublished opinions. See United States v. Walker, 51 F.3d 274 (table), No. 94-3521, 1995 WL 141343, at *5 (6th Cir. March 31, 1995), cert. denied, 515 U.S. 1150, 115 S.Ct. 2594, 132 L.Ed.2d 841 (1995); United States v. Monhollen, 145 F.3d 1334 (table), No. 97-5855, 1998 WL 152934, at *2 (6th Cir. March 24, 1998) (officers may use handcuffs while securing the area during Terry stop); see also United States v. Perdue, 8 F.3d 1455, 1463 (10th Cir.1993) (precautionary measures, including handcuff usage, do not necessarily transform Terry stop into arrest). Per-due cites cases from six other circuits to this same effect. Id. Here, Deputy Hopper and Troopers Click and Dickens drew and aimed their weapons based upon the reasonable belief that the car’s occupants had been involved in a shooting (in the troopers’ case, the shooting of a police officer). Moreover, based upon the facts known to the officers at the time of the stop, their use of handcuffs and their detention of the men in the cruisers were both reasonably necessary to protect the officers’ safety during the investigation. These precautions were therefore “reasonably related” to the investigation that warranted the initial stop.
The length of the stop presents a closer question, but we still discern no Fourth Amendment violation. There is no rigid time limit for a Terry stop. Garza, 10 F.3d at 1246. When an officer’s initial queries do not dispel the suspicion that warranted the stop, further detention, and questioning are appropriate. See, e.g., Palomino, 100 F.3d at 450. In this case, even after the officers searched the car, found no weapon, and discovered that no shooting had occurred at Chuck’s, the officers still reasonably suspected Houston and Perkins of involvement in a serious and violent crime. The investigative stop included several steps, all of them reasonably necessary to ensure the officers’ safety or to confirm or dispel their suspicions: pulling over the vehicle, forcing the suspects to exit the car, patting down the suspects, physically restraining then questioning them about the events at Chuck’s, confirming their identities by completing “field investigation cards,” thoroughly searching their car for weapons, and sending and receiving various communications to and from the officers at the crime scene. It is not surprising or disturbing that these steps would together last thirty-five minutes (as the defendants claim) or even an hour (as Houston and Perkins maintain). In either case, we conclude that the officers’ inquiries and safety precautions were reasonably related to the initial basis for stopping the car. See Michigan v. Summers, 452 U.S. 692, 700 n. 12, 101 S.Ct. 2587, 69 L.Ed.2d 340 (1981) (“If the purpose underlying a Terry stop — investigating possible criminal activity — is to be served, the police must under certain circumstances be able to detain the individual for longer than the brief time period involved in Terry ... ”).
Under these facts, neither the force used against Houston and Perkins nor the length of their detention exceeded the permissible scope of a Terry stop. Because we hold that the initial stop and subsequent detention of Houston and Perkins did not violate the Fourth Amendment, we do not reach the issue of qualified immunity.
The judgment of the district court is affirmed.

. The Honorable Michael R. Merz, United States Magistrate Judge for the Southern District of Ohio. Pursuant to 28 U.S.C. § 636(c) (1994), the parties consented to plenary magistrate jurisdiction.


. Although Houston and Perkins's notice of appeal referred generally to the entire judgment, in their brief they do not seek reversal of the district court’s judgment with respect to Troopers Click and Dickens.


. Houston and Perkins also sued Clark County Sheriff Gene A. Kelly, but they do not appeal the grant of summary judgment in Kelly’s favor. In addition, appellants pursued numerous state causes of action against the officers. These were rejected by the district court and have been abandoned on appeal.